Citation Nr: 1100209	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  07-14 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for cellulitis of the right 
leg.  

4.  Entitlement to service connection for cellulitis of the left 
leg.  

5.  Entitlement to service connection for bilateral hearing loss.  

6.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to February 
1967.  

This appeal arises from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

The Veteran's representative has asserted that VA must consider 
service connection for not only the Veteran's PTSD but his other 
current psychiatric disorders as well.  See Clemons v. Shinseki, 
23 Vet. App.1, 5 (2009).  As the Veteran has already offered 
evidence and argument in the matter there is no prejudice to the 
Veteran in proceeding to adjudicate the claim for service 
connection for an acquired psychiatric disorder.  

The issues of service connection for bilateral hearing loss and 
tinnitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's current psychiatric disorders, including PTSD, 
have been attributed by competent medical providers to the 
affects of his on the job injury in August 1992.  

2.  Hypertension was first diagnosed in 2003.  

3.  There is no evidence of any current residuals of the 
Veteran's cellulitis of the right and left leg in service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired 
psychiatric disorder, including PTSD have not been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  

2.  The criteria for service connection for hypertension have not 
been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2010).  

3.  The criteria for service connection for cellulitis of the 
right leg have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2010).  

4.  The criteria for service connection for cellulitis of the 
left leg have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  

The Veteran filed his claims for service connection in February 
2005.  The RO sent him a letter in April 2005 which explained how 
VA could help him with his claim, what the evidence must show to 
support his claims, and how he could help with his claim.  In 
October 2006, a letter from the RO to the Veteran explained how 
VA assigned disability ratings and effective dates.  

The Veteran's service treatment and personnel records were 
obtained.  A request was sent to U.S. Army & Joint Services 
Records Research Center (CURR) for verification of his claimed in 
service stressors.  His records from the Social Security 
Administration were obtained.  He was kept informed of what 
records were obtained and which private medical records he was 
responsible for submitting.  

A VA examination was conducted to determine if he had any 
residuals of cellulitis.  As the claims folder included records 
which indicated his current psychiatric disorders were related to 
an on the job injury and there were no records of any symptoms 
for more than 20 years after his separation from the service no 
VA psychiatric examination was necessary.  In addition, the 
evidence of record demonstrated his hypertension was first 
diagnosed in 2003, more than 30 years after his separation from 
the service.  

No additional notice or assistance to the Veteran with his claims 
is required.  

Service Connection

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was incurred 
during active service or, if preexisting active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis for 
certain chronic disabilities, including hypertension, when they 
are manifested to a compensable degree within the initial post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2010).  

Service connection for post-traumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with Sec. 
4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.303(f)(2010).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and the evaluation 
of its credibility and probative value. See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).


A.	An Acquired Psychiatric Disorder

On his Report of Medical Examination at enlistment in February 
1963, the Veteran's psychiatric evaluation was normal.  On his 
February 1963 Report of Medical History he denied any history of 
depression, frequent trouble sleeping, nightmares or excessive 
worrying.  October 1966 service treatment records reveal the 
Veteran desired to see a medical officer about his nerves.  After 
waiting for awhile it was noted he calmed down and said he would 
return at some later date.  No subsequent record reflects he 
returned.  At service separation examination in February 1967, no 
psychiatric abnormality was found.  

August 1992 records from Twin Cities Hospital reveal the Veteran 
was injured on August 15, 1992 after he sustained burns in an 
electrical accident at work.  He had been hospitalized at the 
Wichita Burn Center for three days.  An anxiety reaction 
secondary to burns was the diagnosis.  

In September 1992 the Veteran returned to Twin Cities Hospital 
and reported he had a nervous breakdown the Saturday before.  He 
still had anxiety about his injury and its future impact.  

October 1992 private medical records noted he had anxiety 
subsequent to a burn wound injury.  

November 1992 private medical records indicate the Veteran was 
being followed for control of his pain and anxiety from the 
accident and burn wound care.  The assessments were burn wound 
care and anxiety post traumatic stress disorder type.  

December 1992 case notes revealed the Veteran denied any 
psychiatric hospitalizations or problems in the past, although he 
reported he previously he had a bout of anxiety 4 years earlier 
which only lasted two months.  After he was electrocuted in a job 
related accident in August 1992 he developed chest pain and was 
told he was having anxiety attacks.  He had also developed 
depression and would cry on an off for no reason.  Post traumatic 
stress disorder with depression and a panic disorder were 
diagnosed and on Axis III it was noted he was status post flesh 
burns, and electric shock injuries on his abdomen and arms.  

A psychiatric evaluation in June 1993 noted the Veteran was 
involved in a fuse box explosion in August 1992.  He had severe 
burns and then developed extreme periods of anxiety characterized 
by chest pain.  The diagnostic impression was the Veteran had a 
single episode of major depression, PTSD, and a panic disorder 
with agoraphobia.  

In May 1993, a psychiatrist conducted an independent medical 
examination.  The Veteran reported to him that four or five years 
previously after working 7 days a week he had gotten worn out and 
gone home and stayed there.  The Veteran thought in retrospect he 
was probably depressed and subsequently it had turned into 
anxiety.  His family physician had given him medication.  His 
symptoms had been relieved and he returned to work.  This 
examiner concluded that the Veterans' PTSD had now become chronic 
after a period of almost nine months.  

A psychosocial update in January 1998 indicated the Veteran was 
originally referred due to an electrical accident, with nerve 
damage and panic attacks.  The current diagnoses were a panic 
disorder with agoraphobia and PTSD with depression.  Axis III 
included a notation the Veteran was status post flesh burns and 
electric shock injuries.  

A psychological assessment performed at the Bridgeway Center in 
June 1998 noted the Veteran denied any mental or emotional 
problems prior to his accident in 1992, and he had been receiving 
continuous psychiatric treatment from the COPE Center for chronic 
depression.  He had panic attacks and reported features of PTSD.  

In June 1998 a psychologist filled out a Psychiatric Review 
Technique form for The Social Security Administration and 
indicated the Veteran had depression and anxiety secondary to an 
on the job injury.  

To link his psychiatric illness to service, the Veteran has 
reported his in service stressors include serving during race 
riots, serving on funeral duty and witnessing pilots crashing 
onboard the air craft carrier the USS Lexington.  

In March 2007 CURR responded that they were unable to verify the 
Veteran's stress incidents.  

A VA social worker in April 2005 noted he had previously seen the 
Veteran in October 2004.  Findings from that session indicated 
there was no military related PTSD.  The Veteran had repeated on 
several occasions that he had no problems related to his military 
experiences.  He did however report an electrical explosion at 
his job in the 1990's.  It was felt he had residual intrusion and 
distress and a possible connection to his anxiety and depression.  
On that day the Veteran reported that things had "started 
opening up" and he started thinking about his military days and 
had not been able to get it off his mind.  He had done funeral 
duty like being in the honor guard and doing an in the air gun 
salute.  He remembered that family members were hostile.  The 
diagnoses of anxiety were discussed with the Veteran and it was 
explained to him that so far a PTSD producing event had not been 
identified.  The diagnosis was anxiety.  

The chronological record in this case clearly demonstrates the 
Veterans' current psychiatric symptoms began when he was injured 
on August 15, 1992.  No competent evidence reasonably suggests 
anything else.  The Board notes the one complaint of nerves in 
October 1966.  It is not known what exactly was meant by use of 
the word "nerves," but the Veteran never went back and he 
obviously was familiar with the protocol for obtaining medical 
care in service.  Significantly, no psychiatric abnormalities 
were noted upon clinical evaluation when the Veteran was examined 
at service discharge, and there are no complaints or reports of 
any psychiatric symptoms for more than 20 years after that 1966 
complaint.  Evidence of a prolonged period without medical 
complaint can be considered, along with other factors concerning 
the veteran's health and medical treatment during and after 
military service when considering a claim for service connection.  
Maxson v. Gober, 230 F.3d 1330 (2000).  The prolonged absence 
here of any record of any psychiatric complaint between 1966 and 
1988, strongly supports the conclusion, which the Board makes, 
there was no psychiatric complaints during this period.   

The Board has considered that PTSD by its very nature may be 
delayed.  In this instance symptoms of PTSD were exhibited and 
diagnosed shortly after the trauma which triggered it in August 
1992.  Significantly, the Veteran did not report any stressful 
incident in service during the more than ten years he was treated 
for his psychiatric symptoms after 1992.  Rather, he consistently 
gave a history of no psychiatric symptoms prior to 1988.  He 
originally denied any stressful experiences in the military when 
he was questioned at VA.  

The Veteran did not "remember" any stressful events in service 
until after he submitted his claim in February 2005.  In the 
context of the record before the Board, it strongly appears his 
recitations of his claimed service stressors are based on his 
attempts to obtain compensation.  Further, suggesting service 
events triggered his illness is inconsistent with the 
contemporaneous record which clearly demonstrates his injury in 
August 1992 triggered the development of his anxiety.  The 
Veteran's contention that stressful incidents in service produced 
his current disability is not credible.  

While the Veteran has provided statements which demonstrate he 
had a period of anxiety or depression in 1988, or thereabouts, he 
has not provided any continuity of symptoms from his October 1966 
complaint to 1988.  In addition, the Veteran stated his symptoms 
in 1988 subsided after a few months and did not become chronic.  
It is only after his injury in August 1992 that his psychiatric 
disorder/s become chronic.  

The Veteran has also attempted to link his current psychiatric 
disorders to his history of stuttering.  There is no evidence of 
any stuttering or stammering in service.  Only a report of a pre-
service history of stammering and stuttering checked by the 
Veteran at service enlistment.  In any event, he is not competent 
to assert such a medical conclusion.  

In this case the preponderance of the evidence is against the 
claim for service connection for an acquired psychiatric 
disorder, including PTSD.  

B.	Hypertension

At service entrance in February 1963 the Veteran's blood pressure 
was recorded as being 120/70.  In December 1964 a single elevated 
blood pressure reading of 140 over 90 was recorded.  No diagnosis 
of hypertension appears in service treatment records.  At service 
separation in February 1967 his blood pressure reading is 
illegible but no diagnosis of hypertension appears in the summary 
of defects and no abnormality of the heart or vascular system was 
reported.  

In 1994 the Veteran reported he had elevated blood pressure 
readings due to his Trazodone.  

Hypertension was first diagnosed in June 2003.  Private medical 
records indicate high blood pressure had been initially diagnosed 
two days previously.  

There is no evidence of diagnosis of hypertension in service only 
one isolated elevated reading.  There is no evidence of 
hypertension during the initial post service year.  38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2010).  

The Veteran offered a theory that his hypertension is related to 
stress from his psychiatric symptoms.  While the regulations 
provide service connection for disability secondary to service 
connected disability, in this case service connection has not 
been granted for any stress related to disorder.  38 C.F.R. 
§ 3.310 (2010).  

This record fails to show the presence of hypertension in service 
or within the first post service year, and there is nothing 
competent indicating the claimed disability may be associated 
with an established event, disease or injury in service.  The 
preponderance of the evidence is against the claim for service 
connection for hypertension.  

C.	Cellulitis of the Right and Left Legs.  

In March 1963 service treatment records indicate the Veteran was 
treated for cellulitis of the left ankle.  In April 1964 he 
returned with pedal edema in both ankles.  Cellulitis was again 
diagnosed and treated with symptomatic therapy.  
At service separation in February 1967 no abnormalities of the 
lower extremities were noted.  

There are no post service treatment records of cellulitis of the 
right or left leg.  

In November 2005 the Veteran was examined by VA to determine if 
he had any residuals of his cellulitis in service.  Examination 
found no evidence of recurrent cellulitis.  The VA physician 
commented that cellulitis was basically just a skin infection due 
to a break in the skin that was completely resolved after a 
single course of antibiotics.  

An essential element of a service connection claim is that there 
be a current disability.  In this case there is no current 
diagnosis of either cellulitis of the right or left leg or any 
residuals.  In the absence of a current diagnosis service 
connection is not warranted. 


ORDER

Service connection for an acquired psychiatric disorder, 
including PTSD, is denied.  

Service connection for hypertension is denied.  

Service connection for cellulitis of the right leg is denied.  

Service connection for cellulitis of the left leg is denied.  


REMAND

Both VA and private medical records include diagnoses of a 
bilateral hearing loss.  A VA hearing evaluation in July 2005 
noted the Veteran had high pitched bilateral tinnitus.  A 
moderate to severe mixed hearing loss was found in both ears.  

The Veteran in March 2007 attributed his current hearing loss to 
the noise he was exposed to while serving onboard the aircraft 
carrier, USS Lexington.  

His claims for service connection for hearing loss and tinnitus 
should be remanded to afford him VA hearing evaluations and to 
obtain an opinion as to whether his current hearing loss and 
tinnitus are related to noise exposure in service.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify all health 
care providers who have treated him for 
hearing loss and/or tinnitus. With any 
necessary authorization from the Veteran, 
attempt to obtain copies of pertinent 
treatment records he identifies.

2.  The veteran should be afforded a VA 
examination to address his hearing loss and 
tinnitus.  The claims folder should be made 
available to the examiner for review before 
the examination.  The examiner is asked to 
elicit from the Veteran his in-service and 
post service history of noise exposure, and 
after examining him offer an opinion as to 
whether it is at least as likely as not (50 
percent probability) that any current 
hearing loss and/or tinnitus are related to 
noise exposure in service.  If only one is 
considered to have been due to noise 
exposure in service, an opinion should be 
expressed if that disability caused the 
other.  An explanation for any opinion 
expressed with reference to any clinical 
findings which support the conclusion 
should be provided.   

3.  If the benefit sought on appeal remains 
denied the Veteran and his representative 
should be provided with an appropriate 
supplemental statement of the case and be 
given opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review.  


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


